

114 S2561 IS: Protection of Children Act of 2016
U.S. Senate
2016-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2561IN THE SENATE OF THE UNITED STATESFebruary 22, 2016Mr. Sessions (for himself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 to
			 provide expedited processing for unaccompanied alien children who are
			 not victims of a severe form of trafficking in persons and who do not have
			 a fear of returning to their country of nationality or last habitual
			 residence, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protection of Children Act of 2016. 2.Repatriation of unaccompanied alien children (a)In generalSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended—
 (1)in subsection (a)— (A)in paragraph (2)—
 (i)by amending the heading to read as follows: Rules for unaccompanied alien children.—; (ii)in subparagraph (A)—
 (I)in the matter preceding clause (i), by striking who is a national or habitual resident of a country that is contiguous with the United States; (II)in clause (i), by inserting and at the end;
 (III)in clause (ii), by striking ; and and inserting a period; and (IV)by striking clause (iii);
 (iii)in subparagraph (B)— (I)in the matter preceding clause (i), by striking (8 U.S.C. 1101 et seq.) may— and inserting (8 U.S.C. 1101 et seq.)—;
 (II)in clause (i), by inserting may before permit such child to withdraw; and (III)in clause (ii), by inserting shall before return such child; and
 (iv)in subparagraph (C)— (I)by amending the heading to read as follows: Agreements with foreign countries.—; and
 (II)in the matter preceding clause (i), by striking The Secretary of State shall negotiate agreements between the United States and countries contiguous to the United States and inserting The Secretary of State may negotiate agreements between the United States and any foreign country that the Secretary determines appropriate; and
 (B)in paragraph (5)(D)— (i)in the matter preceding clause (i), by striking , except for an unaccompanied alien child from a contiguous country subject to the exceptions under subsection (a)(2),  and inserting who does not meet the criteria listed in paragraph (2)(A); and
 (ii)in clause (i), by inserting , which shall include a hearing before an immigration judge not later than 14 days after being screened under paragraph (4) before the semicolon at the end;
 (2)in subsection (b)— (A)in paragraph (2)—
 (i)in subparagraph (A), by inserting believed not to meet the criteria listed in subsection (a)(2)(A) before the semicolon at the end; and (ii)in subparagraph (B), by inserting and does not meet the criteria listed in subsection (a)(2)(A) before the period at the end; and
 (B)in paragraph (3), by striking an unaccompanied alien child in custody shall and all that follows, and inserting the following:  an unaccompanied alien child in custody—(A)in the case of a child who does not meet the criteria listed in subsection (a)(2)(A), shall transfer the custody of such child to the Secretary of Health and Human Services not later than 30 days after determining that such child is an unaccompanied alien child who does not meet such criteria; or
 (B)in the case of child who meets the criteria listed in subsection (a)(2)(A), may transfer the custody of such child to the Secretary of Health and Human Services after determining that such child is an unaccompanied alien child who meets such criteria.; and
 (3)in subsection (c)— (A)in paragraph (3), by inserting at the end the following:
						
							(D)Information about individuals with whom children are placed
 (i)Information to be provided to Homeland SecurityBefore placing a child with an individual, the Secretary of Health and Human Services shall provide to the Secretary of Homeland Security, regarding the individual with whom the child will be placed, the following information:
 (I)The name of the individual. (II)The social security number of the individual.
 (III)The date of birth of the individual. (IV)The location of the individual’s residence where the child will be placed.
 (V)The immigration status of the individual, if known. (VI)Contact information for the individual.
 (ii)Special ruleIn the case of a child who was apprehended on or after June 15, 2012, and before the date of the enactment of the Protection of Children Act of 2016, who the Secretary of Health and Human Services placed with an individual, the Secretary shall provide the information listed in clause (i) to the Secretary of Homeland Security not later than 90 days after the date of the enactment of the Protection of Children Act of 2016.
 (iii)Activities of the Secretary of Homeland SecurityNot later than 30 days after receiving the information listed in clause (i), the Secretary of Homeland Security shall—
 (I)in the case that the immigration status of an individual with whom a child is placed is unknown, investigate the immigration status of that individual; and
 (II)upon determining that an individual with whom a child is placed is unlawfully present in the United States, initiate removal proceedings pursuant to chapter 4 of title II of the Immigration and Nationality Act (8 U.S.C. 1221 et seq.).; and 
 (B)in paragraph (5)— (i)by inserting , at no expense to the Government, after to the greatest extent practicable; and
 (ii)by striking have counsel to represent them and inserting have access to counsel to represent them. (b)Effective dateThe amendments made by this section shall apply to any unauthorized alien child apprehended on or after June 15, 2012.
 3.Special immigrant juvenile status for immigrants unable to reunite with either parentSection 101(a)(27)(J)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)(J)(i)) is amended by striking 1 or both of the immigrant’s parents and inserting either of the immigrant’s parents.
 4.Jurisdiction of asylum applicationsSection 208(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1158) is amended by striking subparagraph (C).